Citation Nr: 1527377	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-27 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an effective date earlier than January 2, 2002, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jennifer R. Morrell, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  The October 2009 rating decision granted the issue of entitlement to service connection for PTSD and assigned a 100 percent evaluation from January 2, 2002, the date VA received the Veteran's claim to reopen the issue of entitlement to service connection for PTSD.

In April 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for "delayed stress syndrome" was received by VA on April 12, 1982, and subsequently denied by a June 1982 rating decision.  

2.  Relevant service personnel records were received by the RO in 2007, which in part, resulted in an award of service connection for PTSD in October 2009.  

3.  The evidence shows that the Veteran has experienced psychiatric symptoms (currently diagnosed as PTSD) since VA's receipt of his original service connection claim on April 12, 1982.



CONCLUSION OF LAW

The criteria for an effective date of April 12, 1982 for the award of service connection for PTSD are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  However, 38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) provides that there is no duty to provide section 5103(a) (VCAA) notice upon the Veteran's filing of a notice of disagreement as to the effective date assignment.  73 Fed.Reg. 23353 - 23356 (April 30, 2008) (as it amends 38 C.F.R. § 3.159 to add paragraph (b)(3), effective May 30, 2008).  Rather, such notice of disagreement triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision, and a statement of the case which set forth the relevant law.  As such, the appropriate notice has been given in this case with respect to the effective date on appeal.  
 
Earlier Effective Date 

The Veteran seeks an effective date earlier than January 2, 2002, for the grant of service connection for PTSD.  

First, the Board recognizes the Veteran's arguments related to clear and unmistakable error in prior final rating decisions.  However, as will be discussed below, the Board finds that the Veteran is entitled to an earlier effective date of April 12, 1982, the date of his original claim for service connection for PTSD.  As a result, discussion of whether clear and unmistakable error existed in subsequent rating decisions is not necessary.  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final allowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  Such records include, but are not limited to: (i) service records that are related to a claimed in-service event, regardless of whether such records mention the veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  Id.

An award that is based on all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or on the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).  

First, the Veteran separated from active service in September 1968.  Neither the Veteran nor the evidence indicates that the Veteran initiated a claim for service connection within one year of discharge from active service.  Therefore, assignment of an effective date back to the day following the date of discharge from active service is not warranted.  38 C.F.R. § 3.400(b)(2).  

Next, the Veteran's original claim for service connection for "delayed stress syndrome" was received by VA on April 12, 1982.  After service treatment records were obtained and a VA examination was conducted in June 1982, his claim of entitlement to service connection for post traumatic stress was denied by a June 1982 rating decision.  The decision denied the claim on the basis of no evidence in the service medical treatment records and a diagnosis of schizotypal disorder.  The Veteran was notified of the decision and did not appeal.  Following the June 1982 rating decision, the RO denied the Veteran's claims to reopen service connection for PTSD in rating decisions dated February 1993 and May 1996.  The Veteran did not appeal the aforementioned rating decisions and the service personnel records were not associated with the claims folder at the time of the adjudications.   

On January 2, 2002, VA received a request from the Veteran to reopen his claim of entitlement to service connection for PTSD.  A March 2003 rating decision continued the denial of service connection for PTSD.  The rating decision stated that the Veteran's claim was denied in June 1982 because there was no diagnosis and he failed to supply stressors at that time.  The Veteran appealed the decision to the Board.  In a February 2006 Board decision, the issue of entitlement to service connection for PTSD was reopened on the basis of the receipt of new and material evidence.  The issue of entitlement to service connection for PTSD was remanded for additional development.  

During the pendency of the Veteran's January 2, 2002 claim to reopen, in January 2003, the RO contacted the National Personnel Records Center (NPRC) and requested pages from the personnel file showing unit of assignment, dates of assignment, participation in combat operations, wounds in actions, awards and decorations and official travel outside the United States.  The requested records were received in January 2003.  In addition, the RO requested the Veteran's entire service personnel file and the records were received in July 2007.  The service personnel records received in 2007 show that the Veteran received hostile fire pay for his active service.  The Veteran previously reported exposure to combat.  See June 1990 VA medical examination report.  

In an October 2009 rating decision, the RO granted the issue of entitlement to service connection for PTSD and noted that the Veteran's stressors were verified in "August 2007," but did not specify as to the particular stressors that were verified.  The RO discussed the August 2009 VA examiner's addendum opinion, wherein the examiner listed a diagnosis of PTSD.  The August 2009 VA examiner noted a June 1990 VA examination report wherein the Veteran was diagnosed with PTSD related to combat activity.  The October 2009 rating decision granted the issue of entitlement to service connection for PTSD and assigned an effective date of January 2, 2002, the date of VA's receipt of the Veteran's claim to reopen.    

Upon review of the evidence, the Board finds that an effective date earlier than January 2, 2002, is warranted due to the receipt of relevant service department records, which in part, resulted in an award of service connection for PTSD.  As previously noted, 38 C.F.R. § 3.156(c) directs that any time after VA issues a decision on a claim, if VA receives or associates with the claims file, relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  In this case, relevant service department records consisting of service personnel records were in existence at the time of the original denial of service connection for PTSD, but were not associated with the claims folder until 2007.  As such, the provisions of 38 C.F.R. § 3.156(c) are applicable.  

Concerning the assignment of an effective date, the provisions of 38 C.F.R. § 3.156(c)(3) hold that an award made based on all or in part on the relevant service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  Thus, the Board must review the evidence of record to determine the appropriate effective date.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor during service to support a PTSD diagnosis will vary depending upon whether the Veteran engaged in combat with the enemy.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  If VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required - provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

In the present case, the service personnel records received in 2007 show that the Veteran was in receipt of hostile fire pay, which substantiates his stressor of being exposed to combat and mortar fire.  See Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  While the June 1982 rating decision did not specifically mention the existence or nonexistence of stressors, the rating decision stated that there was no evidence in the service treatment records and no diagnosis of PTSD.  Further, the October 2009 rating decision noted that the award of service connection for PTSD was based, in part, on the Veteran's stressors that were verified in 2007 (after receipt of the service personnel records).  Next, with respect to a diagnosis of PTSD and relationship to a verified stressor, the June 1990 VA examination report contains the first objective diagnosis of PTSD related to his stressor of exposure to combat.  However, the probative evidence shows that the Veteran experienced symptoms of PTSD since, or prior to, the date of his original claim for service connection.  While the June 1982 VA examination report did not include a diagnosis of PTSD, the Veteran reported psychiatric symptoms and stated that he did a tour of duty in the "Far East" and described it as a "depressing war" but was able to manage through it.  The June 1990 VA examination report diagnosed the Veteran with PTSD related to combat.  The VA examiner also stated that the Veteran was divorced ten years ago and opined that the Veteran's divorce was partially related to his PTSD symptoms from Vietnam.  Thus, the competent evidence indicates that the Veteran experienced PTSD symptoms from the date of his original claim received by VA on April 12, 1982.  While the Veteran may have been experiencing PTSD symptoms prior to April 12, 1982, VA regulations do not provide for the assignment of an effective date prior to receipt of his original claim for service connection.  

Given the forgoing, the Board finds that the earliest possible effective date for the award of service connection for PTSD is April 12, 1982, the date of VA's receipt of the original service connection claim.  38 C.F.R. § 3.156(c) (3).  


ORDER

Entitlement to an effective date of April 12, 1982, for the award of service connection for PTSD is granted, subject to the controlling regulations governing the payment of monetary awards.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


